DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/08/2021 is acknowledged. With regard to the Office action mailed 07/09/2021:
The rejection of claim 18 under 35 USC 112(d) is moot as the claim has been cancelled.
The rejection of claims 1-4, 6-8, 10, 12, 15, 19, 20, 29 and 30 under 35 USC 102(a)(1) over Ju (US 2015/0080232) is withdrawn in view of the amendment, as Ju does not teach or suggest determining the identity of the incorporated labeled dNTP during the subsequent addition of unlabeled dNTPs.
For the same reason, the rejection of claims 25, 27 and 28 under 35 USC 103 over Ju (US 2015/0080232), Ju (US 7,883,869) and Ju (US 9,115,163) is withdrawn.
The rejection of claims 31 and 32 under 35 USC 103 over Ju (US 2015/0080232) in view of Polansky (US 2004/0023207) is maintained and reiterated below.
New grounds of rejection are set forth below in response to the amendment.

Maintained Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2015/0080232, cited on IDS) in view of Polansky (US 2004/0023207).
Ju discloses: 
(a) combining in a sequencing reaction mixture a plurality of identical primed template DNA molecules, a DNA polymerase, a labeled, 3'-blocked dGTP analogue, a labeled, 3'-blocked dATP analogue, a labeled, 3'-blocked dCTP analogue, and a labeled, 3'- blocked dTTP analogue and/or a labeled, 3'-blocked dUTP analogue, thereby incorporating a labeled, 3'-blocked deoxyribonucleotide triphosphate (dNTP) analogue species into at least one of said plurality of identical primed template DNA molecules and forming a labeled, blocked extension product;
See figure 1A; see paragraph [0047] and [0188]. 
(b) after step (a), adding to said sequencing reaction mixture an unlabeled, 3'- blocked dGTP analogue, an unlabeled, 3'-blocked dATP analogue, an unlabeled, 3'-blocked dCTP analogue, and an unlabeled, 3'-blocked dTTP analogue and/or an unlabeled, 3'- blocked dUTP analogue, thereby forming an unlabeled, blocked extension product;
See paragraph [0047] (emphasis added): “Unlabeled NRTs, 3'-O—N3-dNTPs (without attached dyes) are included in the reaction and incorporated as well between reactions to ensure that essentially all the primers have been extended (i.e., to synchronize the reactions).” See also paragraph [0188]: “Also shown in FIG. 1 is the use of an intermediate synchronization step in which NRTs without attached dyes are added; these are more efficiently incorporated than the labeled NRTs, and allow incomplete ("lagging") reactions from the prior step to "catch up".” Thus, any primed strand that failed to incorporate a labeled analogue would incorporate an unlabeled analogue during this synchronization step, thereby forming an unlabeled, blocked extension product.
and (c) during step (a) and/or (b), determining the identity of the labeled, 3'- blocked dNTP analogue incorporated into the labeled, blocked extension product in step (a)
See paragraph [0047] (emphasis added): “Following incorporation of the correct base and its determination by fluorescent scanning, Tris-(2-carboxyethyl)phosphine (TCEP) is added to cleave the dyes and at the same time restore the 3'-OH group for the next reaction cycle.”
While Ju disclosed a method for SBS sequencing using a set of labeled and unlabeled blocked dNTP analogues as discussed above, Ju did not expressly disclose placing these reagents along with instructions and containers into “kits”.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have placed the reagents for performing the SBS method disclosed by Ju into suitable containers and packaged such into kits, along with instructions for performing the method, in order to reap the benefits of kits disclosed by Polansky.

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant’s argument is based upon the amendment to claim 1, which requires a particular order of steps.
However, claims 31 and 32 are directed to a kit comprising reagents. While the claimed kit comprises instructions that differ from the method of Ju (US 2015/0080232), instructions cannot distinguish a product over the prior art. As discussed at MPEP 2112.01 (III), nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. This pertains to kits comprising instructions, an issue before the Federal Circuit in In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). 
Therefore, the rejection is maintained.

New Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 15, 19, 20, 25, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticiated by Ju (US 9,115,163, IDS reference).
With regard to claims 1 and 2, Ju discloses: 
 (a) combining in a sequencing reaction mixture a plurality of identical primed template DNA molecules, a DNA polymerase, a labeled, 3'-blocked dGTP analogue, a labeled, 3'-blocked dATP analogue, a labeled, 3'-blocked dCTP analogue, and a labeled, 3'- blocked dTTP analogue and/or a labeled, 3'-blocked dUTP analogue, thereby incorporating a labeled, 3'-blocked deoxyribonucleotide triphosphate (dNTP) analogue species into at least one of said plurality of identical primed template DNA molecules and forming a labeled, blocked extension product;
See Fig. 3 and 5, and column 32 line 64 through column 33 line 67, where Ju discloses a method where a mixture of blocked labeled dNTPs (ddCTP-PC-Bodipy-FL-510, ddUTP-PC-R6G, ddATP-PC-ROX and ddGTP-PC-Bodipy-650) and blocked unlabeled dNTPs (3'-O-PC-dATP, 3'-O-PC-dCTP, 3'-O-PC-dGTP and 3'-O-PC-dTTP) are added along with DNA polymerase (9° N mutant DNA polymerase) to self-priming templates immobilized on a surface. Ju notes (column 33 lines 2-5): “The structure of the self-priming DNA moiety is shown schematically in FIG. 5A, with the first 8 nucleotide sequences immediately after 
“The de novo sequencing reaction on the chip was initiated by extending the self-priming DNA using a solution containing the four 3'-O-PC-dNTPs as well as the four ddNTPs-PC-fluorophore, and 9° N mutant DNA polymerase. In order to negate any lagging fluorescence signal that is caused by previously unextended priming strand, a synchronization step was added to reduce the amount of unextended priming strands after the initial extension reaction. A synchronization reaction mixture consisting of just the four 3'-O-PC-dNTPs (FIG. 3) was used along with the 9° N mutant DNA polymerase to extend any remaining priming strand that has a free 3'-OH group to synchronize the incorporation.”
It is noted that neither figure 3 nor figure 5 illustrates this synchronization step, however Ju clearly discloses it here.
(b) after step (a), adding to said sequencing reaction mixture an unlabeled, 3'- blocked dGTP analogue, an unlabeled, 3'-blocked dATP analogue, an unlabeled, 3'-blocked dCTP analogue, and an unlabeled, 3'-blocked dTTP analogue and/or an unlabeled, 3'- blocked dUTP analogue, thereby forming an unlabeled, blocked extension product;
See discussion above.
and (c) during step (b), determining the identity of the labeled, 3'- blocked dNTP analogue incorporated into the labeled, blocked extension product in step (a)
See column 33, lines 41-61. Note Ju states (emphasis added): “After detection of the fluorescent signal, the surface was immersed in dH.sub.2O/acetonitrile (50/50, v/v) solution and irradiated at 355 nm for 1 min using a laser to cleave both the fluorophore from the DNA product extended with ddNTPs-PC-fluorophore and 3'-O-PC group from the DNA product extended with 3'-O-PC-dNTPs.” One might argue that Ju could be referring to the 3’-O-PC-dNTPs incorporated in the first extension step, rather than the synchronization step. However, Ju also states (emphasis added): “The entire process of incorporation, synchronization, detection and cleavage was performed multiple times using the combination mixture of photocleavable fluorescent dideoxynucleotides and 3'-O-modified photocleavable reversible terminator nucleotides to identify 8 successive bases in the DNA template”, leaving no doubt that the detection was performed after the 3'-O-modified photocleavable reversible terminator nucleotides had been added for the synchronization. As claims 1 and 2 do not set forth any particular demarcation as to when “step (b)” ends, under the broadest reasonable interpretation, the detection in Ju occurred “during step (b)”.
With regard to claim 3, Ju discloses:
assigning the complement of the labeled, 3'-blocked dNTP analogue determined in step (c) as the identity of the nucleotide residue in the template DNA molecule
See paragraph column 33, lines 60-61, where Ju states that 8 successive bases in the DNA template were identified.
With regard to claim 4, Ju discloses:
after step (c), further comprises (d) chemical, enzymatic, or photoactivated cleavage, of a blocking moiety linked to a 3'-oxygen atom of a terminal deoxyribose of the distinguishable, blocked extension products and/or unlabeled, blocked extension products to generate extendible extension products
See paragraph column 33, lines 38-50, where Ju discloses irradiation (photoactivation) to cleave the 3’-O-PC group from the DNA products extended with the 3’-O-PC-dNTPs.
With regard to claims 7, 8 and 29, see discussion above. Note that the proviso in each of claims 7 and 29 is not a required step (since it merely states the treatment can be eliminated), and therefore does not distinguish over Ju.
With regard to claim 15, the unlabeled blocked nucleotides of Ju discussed in the cited passages above meets these structural limitations. See also figure 1.

With regard to claim 20, Ju discloses (column 13, line 55): “This invention also provides the instant method, wherein the DNA is immobilized on the solid substrate via an azido linkage, an alkynyl linkage, or biotin-streptavidin interaction.”
With regard to claims 25 and 28, Ju’s blocked unlabeled dNTPs have a cleavable blocking moiety on the 3’ oxygen of a deoxyribose via an allyl, 2-nitrobenzyl, or azido group; see figure 1.
With regard to claim 30, Ju discloses a 4-color scheme (figures 4, 5: ROX, Bodipy-FL, R6G, Bodipy-650). Hence, a four channel detection.
With regard to claims 31 and 32, Ju discloses (column 5, lines 24-26): “A kit for sequencing a nucleic acid is provided comprising ddNTP analogues and dNTP analogues described herein and instructions for use in sequencing.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 9,115,163, IDS reference).
The teachings of Ju have been discussed. At column 33, lines 9-17, Ju states (emphasis added): “In order to negate any lagging fluorescence signal that is caused by previously unextended priming strand, a synchronization step was added to reduce the amount of unextended priming strands after the initial extension reaction. A synchronization reaction mixture consisting of just the four 3'-O-PC-dNTPs (FIG. 3) was used along with the 9° N mutant DNA polymerase to extend any remaining priming strand that has a free 3'-OH group to synchronize the incorporation.” Ju does not state the initial reaction mixture was washed away.
Elsewhere, Ju states (column 28 lines 14-15): “In an embodiment one or more washing steps are performed in between one or more of the steps set forth.”
It would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to include a washing step between the initial extension .

Claims 1-4, 6-8, 10, 12, 15, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2015/0080232, cited on IDS) in view of Ju (US 9,115,163, IDS reference).
With regard to claims 1 and 2, Ju discloses: 
 (a) combining in a sequencing reaction mixture a plurality of identical primed template DNA molecules, a DNA polymerase, a labeled, 3'-blocked dGTP analogue, a labeled, 3'-blocked dATP analogue, a labeled, 3'-blocked dCTP analogue, and a labeled, 3'- blocked dTTP analogue and/or a labeled, 3'-blocked dUTP analogue, thereby incorporating a labeled, 3'-blocked deoxyribonucleotide triphosphate (dNTP) analogue species into at least one of said plurality of identical primed template DNA molecules and forming a labeled, blocked extension product;
See figure 1A; see paragraph [0047] and [0188]. 
(b) after step (a), adding to said sequencing reaction mixture an unlabeled, 3'- blocked dGTP analogue, an unlabeled, 3'-blocked dATP analogue, an unlabeled, 3'-blocked dCTP analogue, and an unlabeled, 3'-blocked dTTP analogue and/or an unlabeled, 3'- blocked dUTP analogue, thereby forming an unlabeled, blocked extension product;
See paragraph [0047] (emphasis added): “Unlabeled NRTs, 3'-O—N3-dNTPs (without attached dyes) are included in the reaction and incorporated as well between reactions to ensure that essentially all the primers have been extended (i.e., to synchronize the reactions).” See also paragraph [0188]: “Also shown in FIG. 1 is the use of an intermediate synchronization step in which NRTs without attached dyes are added; these are more efficiently incorporated than the labeled NRTs, and allow incomplete ("lagging") reactions from the prior step to "catch up".” Thus, any primed strand that failed to 
and (c) determining the identity of the labeled, 3'- blocked dNTP analogue incorporated into the labeled, blocked extension product in step (a)
See paragraph [0047] (emphasis added): “Following incorporation of the correct base and its determination by fluorescent scanning, Tris-(2-carboxyethyl)phosphine (TCEP) is added to cleave the dyes and at the same time restore the 3'-OH group for the next reaction cycle.”
With regard to claim 3, Ju discloses:
assigning the complement of the labeled, 3'-blocked dNTP analogue determined in step (c) as the identity of the nucleotide residue in the template DNA molecule
See paragraph [0047] (emphasis added): “Following incorporation of the correct base and its determination by fluorescent scanning, Tris-(2-carboxyethyl)phosphine (TCEP) is added to cleave the dyes and at the same time restore the 3'-OH group for the next reaction cycle.” See also paragraph [0188]: “As shown, after an initial polymerase reaction, the hybridized primer is extended by a nucleotide complementary to the next available base in the template DNA. Because of the presence of the blocking group, the reaction is terminated at that position, and because of its specific fluorescent tag, the base can be determined.”
With regard to claim 4, Ju discloses:
after step (c), further comprises (d) chemical, enzymatic, or photoactivated cleavage, of a blocking moiety linked to a 3'-oxygen atom of a terminal deoxyribose of the distinguishable, blocked extension products and/or unlabeled, blocked extension products to generate extendible extension products
See paragraph [0047]: “Following incorporation of the correct base and its determination by fluorescent scanning, Tris-(2-carboxyethyl)phosphine (TCEP) is added to cleave the dyes and at the same 3-dNTPs (without attached dyes) are included in the reaction and incorporated as well between reactions to ensure that essentially all the primers have been extended (i.e., to synchronize the reactions).” See also figure 1A.
With regard to claim 6, Ju discloses:
removing unbound labeled, 3'-blocked dNTP analogues after step (a) but before step (b)
See figure 1A, wash step.
With regard to claims 7, 8 and 29, Ju discloses:
iterating steps (a)-(c) one or more times, wherein after step (c) of each iteration, the labeled, blocked extension products and unlabeled, blocked extension products are treated to generate extendible extension products
thereby determining a nucleotide sequence of at least a portion of the template DNA molecule
See figure 1A, which illustrates the initial step of a second cycle. See also paragraph [0047] (emphasis added): “Sequencing by synthesis…Following incorporation of the correct base and its determination by fluorescent scanning, Tris-(2-carboxyethyl)phosphine (TCEP) is added to cleave the dyes and at the same time restore the 3'-OH group for the next reaction cycle.” See also paragraph [0188] (emphasis added): “Subsequently, TCEP is added to cleave both the blocking group and the fluorescent tag, at which point the stage is set for the next round of sequencing (incorporation-detection-cleavage).”
With regard to claims 10 and 12, Ju disclosed these features of the labeled nucleotide analogues; see figure 1A, where the specific analogues are: Bodipy-FL-510-labeled dCTP, R5G-labeled dUTP, ROX-labeled dATP, and Cy5-labeled dGTP. These are distinguishable fluorophores. The blocking moiety (N3) is linked to the 3’ position of the sugar moiety, which in the case of Ju’s figure 1A, is deoxyribose.
3-blocked dCTP, dTTP, dATP and dGTP. Note that while Ju does include these along with the labeled nucleotide analogue, Ju also provides them (without the labeled analogues) in a subsequent “synchronization” step, as discussed above. As with the labeled nucleotide analogues, the blocking moiety (N3) is linked to the 3’ position of the sugar moiety, which in the case of Ju’s figure 1A, is deoxyribose.
With regard to claim 19, although not explicitly stated, Ju’s template DNA molecules would necessarily be in solution, as polymerases could not incorporate nucleotides into a polynucleotide in the absence of an aqueous environment.
With regard to claim 20, Ju discloses:
the template DNA molecules are immobilized on a solid substrate, wherein the DNA template molecules are bound to the solid substrate via polyethylene glycol (PEG) molecules and the solid substrate is azide-functionalized; 
or immobilized on the solid substrate via an azido linkage, an alkynyl linkage, or a biotin-streptavidin interaction
See paragraph [0151]: “In an embodiment the DNA, RNA, primer or probe is bound to the solid substrate via a polyethylene glycol molecule and the solid substrate is azide-functionalized. In an embodiment the DNA, RNA, primer or probe is immobilized on the solid substrate via an azido linkage, an alkynyl linkage, or biotin-streptavidin interaction.”
With regard to claim 30, Ju discloses a “scheme for 4-color SBS” (paragraph [0047]). Hence, a four channel detection.
The only limitation in claims 1 and 2 not disclosed is that the detection of step (c) occurs during step (b) (the synchronization step).
After detection of the fluorescent signal, the surface was immersed in dH.sub.2O/acetonitrile (50/50, v/v) solution and irradiated at 355 nm for 1 min using a laser to cleave both the fluorophore from the DNA product extended with ddNTPs-PC-fluorophore and 3'-O-PC group from the DNA product extended with 3'-O-PC-dNTPs.” One might argue that Ju could be referring to the 3’-O-PC-dNTPs incorporated in the first extension step, rather than the synchronization step. However, Ju also states (emphasis added): “The entire process of incorporation, synchronization, detection and cleavage was performed multiple times using the combination mixture of photocleavable fluorescent dideoxynucleotides and 3'-O-modified photocleavable reversible terminator nucleotides to identify 8 successive bases in the DNA template”, leaving no doubt that the detection was performed after the 3'-O-modified photocleavable reversible terminator nucleotides had been added for the synchronization. As claims 1 and 2 do not set forth any particular demarcation as to when “step (b)” ends, under the broadest reasonable interpretation, the detection in Ju occurred “during step (b)”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Ju (US 2015/0080232) by performing the detection during the synchronization step, since Ju (US 9,115,163) showed this to be an alternative timing of the detection step in a sequencing-by-synthesis procedure involving incorporation of labeled nucleotide in an initial extension step followed by incorporation of unlabeled nucleotide in a synchronization step.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2015/0080232, cited on IDS) in view of Ju (US 9,115,163, IDS reference) as applied to claims 1-4, 6-8, 10, 12, 15, 19, 20, 29 and 30 above, and further in view of Ju (US 7,883,869, IDS reference).

Ju (US 7,883,869) disclosed labeled, 3’ blocked dNTPs including 3’-O-allyl-dGTP-allyl-Cy5, 3’-O-allyl-dCTP-allyl-Bodipy-FL-510, 3’-O-allyl-dATP-allyl-ROX, and 3’-O-allyl-dUTP-allyl-R6G (column 6, lines 56-59) and that cleavable fluorescent nucleotide reversible terminators for 4-color SBS could be designed by attaching a cleavable fluorophore to the base and capping the 3’-OH with a small chemically reversible group (column 6, lines 60-66).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the labeled, 3’ blocked dNTPs of Ju US (2015/0080232) with those disclosed by Ju (US 7,883,869), since both were taught in the art for the purpose of SBS. See MPEP 2144.06.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, 10, 12, 15, 19, 20, 25 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637